Title: From James Madison to Thomas Jefferson, 7 January 1821
From: Madison, James
To: Jefferson, Thomas


                
                    Dear Sir
                    Montpellier Jany 7. 1821
                
                In The inclosed you will see the ground on which I forward it for your perusal.
                In the late views taken by us, of the Act of Congress, vacating periodically the Executive offices, it was not recollected, in justice to the President, that the measure was not without precedents. I suspect however that these are confined to the Territorial Establishments, where they were introduced by the Old Congs. in whom all powers of Govt. were confounded; and continued by the new Congress, who have exercised a like confusion of powers within the same limits. Whether the Congressional code contains any precedent of a like sort, more particularly misleading the President I have not fully examined. If it does, it must have blindly followed the territorial examples.
                We have had for several months a typhus fever in the family, which does not yield in the least, to the progress of the season. Out of twenty odd cases, there have been six deaths, and there are several depending cases threatening a like issue. The fever has not yet reached any part of our White family; but in the Overseers, there have been five cases of it including himself. None of them however have been mortal. Health & every other blessing
                
                    James Madison
                
            